UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-6936


HERMAN BELTON,

                 Petitioner - Appellant,

          v.

WARDEN, BROAD RIVER CORRECTIONAL INSTITUTION,

                 Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.     J. Michelle Childs, District
Judge. (6:15-cv-00262-JMC)


Submitted:   January 31, 2017              Decided:   February 2, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Herman Belton, Appellant Pro Se. Donald John Zelenka, Senior
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Herman Belton seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2254 (2012) petition.                                The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                  See 28 U.S.C. § 2253(c)(1)(A)

(2012).       A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                  When the district court denies

relief    on    the    merits,     a   prisoner    satisfies       this   standard      by

demonstrating         that     reasonable       jurists    would       find   that     the

district       court’s    assessment      of    the   constitutional          claims    is

debatable      or     wrong.      Slack   v.     McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Belton has not made the requisite showing.                   Accordingly, we deny

leave    to    proceed       in   forma   pauperis,       deny    a    certificate      of

appealability and dismiss the appeal.                      We dispense with oral

argument because the facts and legal contentions are adequately



                                            2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3